 



Exhibit 10.2
NOTE: CERTAIN MATERIAL HAS BEEN OMMITTED FROM THIS AGREEMENT PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2. THE LOCATIONS OF THESE
OMISSIONS ARE INDICATED THROUGHOUT THE AGREEMENT BY THE FOLLOWING MARKINGS:
[***].
Kiosk License Agreement
Wal-Mart Stores East, LP, individually and only as to Stores (as defined below)
owned, leased, or operated in AL, CT, DE, FL, GA, IN, KY, ME, MD, MA, MI, MS,
MO, NH, NJ, NM, NY, NC, OH, OK, PA, RI, SC, TN, VT, VA, WI, WV; Wal-Mart Stores,
Inc., individually and only as to Stores owned or leased in AK, AR, AZ, CA, CO,
HI, ID, IL, IA, KS, MN, MT, NE, NV, ND, OR, SD, UT, WA, WY; Wal-Mart Louisiana,
LLC, individually and only as to Stores owned or leased in Louisiana; and
Wal-Mart Stores Texas, LLC, individually and only as to Stores owned or leased
in Texas (each referred to as “Retailer” for purposes of this Kiosk License
Agreement as it applies to the Store) and H&R Block Services, Inc., operating
H&R Block offices through its wholly owned subsidiaries, (“Licensee”) enter into
this Kiosk License Agreement effective this 22nd day of August 2007 (this
“Agreement”) and agree as follows:
1. Definitions. For purposes of this Agreement, the following definitions apply:
A. “Kiosk” or “Kiosks” means an area of space in which Licensee conducts the
Promotion (as defined below) measuring six (6) feet deep by fifteen (15) feet
wide with privacy screens around the tax preparation areas that are at least
five (5) feet high.
B. “Franchisee” or “Franchisees” means any franchisee operating H&R Block
offices.
C. “Promotion” means the tax preparation services offered and provided by
Licensee and Licensee’s Franchisees (as defined above) at the Kiosk in
accordance with this Agreement.
D. “Full Tax Season” means the period beginning on or about January 2nd of a
given year through April 15th of the same year or such later date as the United
State Internal Revenue Service permits the filing of federal income tax returns
without an extension of the applicable Tax Season.
E. “Peak Tax Season” means the period beginning on or about January 2nd of a
given year and ending on March 1st of the same year.
F. “Tax Season” means the time in which Licensee is granted a license to conduct
the Promotion in a Kiosk and can either be for the Full Tax Season or for the
Peak Tax Season.
G. “Tax Timeline” means a timeline describing the various phases and
requirements, and the deadlines for each, of the Store (as defined below)
selection process. An example of the Tax Timeline is attached to, and
incorporated into, this Agreement as Exhibit B.
H. “Tax Returns” means a federal income tax return(s) that Licensee receives a
fee for preparing.
I. “Store” or “Stores” means the “Wal-Mart” retail store operated by Retailer.
2. Granting Language, Final List and Pre-Approved Locations.

1



--------------------------------------------------------------------------------



 



A. Retailer grants to Licensee, subject to the terms and conditions of this
Agreement, the right to conduct the Promotion on dates specified in the
applicable Tax Timeline. Retailer shall make each Store on the Final List
available to Licensee no later than January 2nd of the applicable Tax Season.
Licensee may begin construction of the Kiosk at any time after the Store is made
available to Licensee, provided that no construction is conducted on a Saturday
or Sunday.
B. Retailer shall provide Licensee with the applicable Tax Timeline no later
than April 1st of the year preceding the applicable Tax Season.
(1) Each party shall perform all phases and meet all requirements described in
the applicable Tax Timeline in accordance with the deadlines for each designated
in the same Tax Timeline.
(2) Retailer makes no guaranties that Licensee or Licensee’s Franchisees will be
allowed to conduct the Promotion in the same Stores each Tax Season of this
Agreement.
C. Retailer shall provide Licensee, on or before the date designated in the
applicable Tax Timeline, a final list of Stores in which Licensee is granted a
license to conduct the Promotion for the applicable Tax Season (the “Final
List”).
(1) Retailer’s obligation to provide Licensee with the Final List extends only
to those Stores that Licensee has submitted to Retailer in accordance with this
Agreement and the applicable Tax Timeline.
(2) If Retailer elects to close a Store included on the Final List prior to or
during the applicable Tax Season, Retailer will use commercially reasonable
efforts to provide Licensee with a substitute Store in which the Promotion may
be conducted, but Licensee is under no obligation to accept the substitute
Store. However, Retailer will not be liable under any circumstances for any loss
(including, but not limited to, lost profits) sustained by Licensee, Licensee’s
Franchisee, or both, as a result of either the Store closing or because a
substitute location is not provided.
(3) Both Retailer and Licensee will be released from any further obligation
under this Agreement, and Retailer will return to Licensee the pro rata share of
any License Fee paid to Retailer in advance of Licensee’s use of the license
granted under this Agreement, upon the occurrence of any of the following:
(a) Retailer fails to provide a substitute Store in which the Promotion may be
conducted; or (b) Retailer provides a substitute Store in which the Promotion
may be conducted but the substitute Store is not the size of a “Wal-Mart
Supercenter” and is not within a three (3) mile radius of the original Store and
Licensee does not accept the substitute location.
D. Licensee shall construct the Kiosk at its own expense and in accordance with
this Agreement and the applicable Tax Timeline.
(1) All construction by Licensee, as required by the preceding sentence, must
comply with applicable codes, regulations, and laws.
(2) Licensee’s obligations to construct the Kiosk, as required by this
Section 2D, includes, but is not limited to, carpentry and utilities.
(3) Licensee shall install and maintain, at no cost to Retailer, any telephone
equipment required in the Kiosk and is responsible for the equipment,
installation, and service charges.
(4) Licensee may use existing electrical utility service at the Store in which a
Kiosk is located for the basic operation of the Kiosk at no additional charge
over the amount set forth in Section 7, below.
(5) No construction may take place in a Store on the weekends.

2



--------------------------------------------------------------------------------



 



E. Licensee and Licensee’s Franchisees shall conduct the Promotion, and such
ancillary products as designated in Exhibit A (which is attached to and
incorporated into this Agreement), within any Store on the Final List from a
Kiosk located at one of the locations pre-approved by Retailer and designated in
Exhibit C, which is attached to and incorporated into this Agreement, (the
“Pre-Approved Location”).
(1) Retailer may relocate a Kiosk within the Store but has no obligation to
provide Licensee or Licensee’s Franchisee, for any reason whatsoever, a
substitute location for the Kiosk other than one of the Pre-Approved Locations.
In the event that Retailer offers a substitute location for the Kiosk other than
one of the Pre-Approved Locations, Licensee will have no obligation to operate
the Promotion in the offered substitute location.
(2) Upon the mutual consent of Retailer and Licensee, the Kiosk may be moved
within the Store but to a location other than a Pre-Approved Location. If
Retailer seeks Licensee’s consent to relocate the Kiosk to a location other than
a Pre-Approved Location, and if Licensee declines to consent, Licensee and
Retailer may each be released from their respective obligations under this
Agreement as to the applicable Kiosk and Store, and Retailer will return to
Licensee the pro rata share of any License Fee paid to Retailer in advance of
Licensee’s use of the license granted under this Agreement.
(3) If Retailer relocates a Kiosk (whether to a Pre-Approved Location or to a
location other than a Pre-Approved Location to which Licensee consented) after
Licensee installs telecommunications at the Kiosk, or if Retailer fails to
notify Licensee of a pending relocation prior to Licensee installing
telecommunications at the Kiosk, Retailer will reimburse Licensee for any direct
costs Licensee incurs by moving and re-establishing telecommunications at the
new location.
(4) Other than as provided in the preceding paragraph, Retailer is not liable to
Licensee or to Licensee’s Franchisees for any loss as a result of the actual or
requested relocation of the Kiosk including, but not limited to, lost profits.
3. Term and Renewal.
A. This Agreement commences on the effective date first noted above and
continues until 11:59 pm central time on May 30, 2009 (the “Initial Term”),
unless terminated earlier in accordance with Section 14, below.
B. This Agreement automatically renews for one (1) year at the expiration of the
Initial Term.
4. Hours of Operation.
A. Licensee and Licensee’s Franchisees shall conduct the Promotion at each Kiosk
during the following hours, unless prohibited by law:
(1) During the period from January 2nd (or such later date as Licensee begins
operating in a particular Store) through January 21st, at least eight (8) hours
per day Monday through Friday and at least five (5) hours per day each Saturday
and each Sunday;
(2) During the period from January 22nd through February 29th, at least ten
(10) hours per day Monday through Saturday, and at least five (5) hours per day
each Sunday;
(3) During the period from March 1st through April 7th, at least seven and
one-half (71/2) hours per day Monday through Friday, at least ten (10) hours per
day each Saturday, and at least five (5) hours per day each Sunday; and
(4) During the period from April 8th through the end of the applicable Tax
Season, at least ten (10) hours per day Monday through Saturday and at least
five (5) hours per day each Sunday.

3



--------------------------------------------------------------------------------



 



B. Licensee shall staff, and shall cause Licensee’s Franchisees to staff, each
Kiosk with at least one (1) person at all times required by the preceding
paragraph.
5. Signage.
A. Licensee shall post in a conspicuous location on the Kiosk signs informing
prospective customers:
(1) That Licensee provides to customers, without charge to the customer, an
estimate of cost for Licensee preparing the customer’s Tax Returns;
(2) Listing a toll free telephone number that customers may contact Licensee to
address any problems; and
(3) Listing the Hours of Operation required in Section 4, above.
B. Retailer shall not permit advertising at any Store where a Kiosk is located
by any third party relating to the operation of a tax preparation service or
related business.
6. Maintenance.
A. Licensee shall maintain the Kiosk and keep the Kiosk clean, hazard free, and
safe for customers and associates.
B. Retailer shall maintain all areas of the Store other than the Kiosk.
7. Licensee Fee; Commission; and Report.
A. Licensee shall pay to Retailer the applicable annual License Fee, as
designated in Exhibit D, which is attached to and incorporated into this
Agreement, in three (3) equal installments, with the first payment on or before
the third business day prior to the end of January in the applicable Tax Season;
the second payment on or before the third business day prior to the end of
February in the applicable Tax Season; and the third payment on or before the
third business day prior to the end of March in the applicable Tax Season.
B. Licensee also shall pay to Retailer on or before April 30th of the applicable
Tax Season the Commission Rent designated on Exhibit D based on the number of
Tax Returns prepared for customers of a particular Store.
C. Licensee shall submit to Retailer all payments due under this Agreement via
wire transfer along with an excel spreadsheet detailing the distribution of
payment for each Store in which a Kiosk is located. Licensee guarantees all
payments due Retailer under this Agreement. Retailer shall provide account
numbers for the wire transfer.
D. Licensee shall submit to Retailer contemporaneously with the Commission Rent
a report showing the exact number of Tax Returns Licensee and Licensee’s
Franchisees prepared at each Kiosk for customers of a particular Store during
the applicable Tax Season.
E. In the event that a Store is changed from a Division 1 format or a
Supercenter format to another format during a Tax Season, the amount Licensee
owes to Retailer under this Agreement for the entire applicable Tax Season must
be prorated based on the Store designation of the Store during the applicable
Tax Season.
F. Licensee’s failure to comply with this Section 7 or with Exhibit D is a
material breach of this Agreement.
8. Indemnification.
A. For the purposes of this Agreement:

4



--------------------------------------------------------------------------------



 



(1) “Claim” means any action, cause of action, claim, or any other assertion of
a legal right; damages including, but not limited to, consequential, future,
incidental, liquidated, special, and punitive damages; diminution in value;
fines; judgments; liabilities; losses including, but not limited to, economic
loss and lost profits; regulatory actions, sanctions, or settlement payments;
and reasonable fees and expenses of attorneys, accountants, experts, and
investigators.
(2) “Indemnitee” means Retailer; Retailer’s subsidiaries, affiliates, officers,
managers, members, directors, stockholders, employees, agents, and
representatives; and Retailer’s lessor or other party to an agreement with
Retailer related to Retailer’s purchase, lease, or use of the Store or the
underlying land, which Retailer has a contractual obligation to indemnify for
Claims in connection with the Store.
(3) “Indemnified Claim” means a Claim for which one party is obligated to
indemnify, defend, and hold harmless the other party.
B. Licensee shall indemnify, defend, and hold harmless Retailer against any
Claim, even if the Claim is groundless, fraudulent, or false, raised or asserted
by a third party, including a government entity, in connection with or resulting
from any actual or alleged:
A. Breach of this Agreement by Licensee or by Licensee’s Franchisees;
B. Negligence or willful misconduct by Licensee or Licensee’s Franchisees, while
on Retailer’s property or in relation to Licensee’s performance under this
Agreement;
C. The passive negligence, secondary liability, vicarious liability, strict
liability, or breach of a statutory or non-delegable duty of Indemnitees,
related, directly or indirectly, to any matter covered under this Section 8B or
to the performance under this Agreement of Licensee or Licensee’s Franchisees;
and
D. Any criminal conduct by Licensee or any of Licensee’s Franchisees while on
Retailer’s property or in relation to Licensee’s performance under this
Agreement.
C. Licensee’s obligation to indemnify, defend, and hold harmless the Indemnitees
under this Section 8 is independent of, and not limited by, any of Licensee’s
obligations under Section 9, below, even if damages or benefits are payable
under worker’s compensation or other statutes or if Licensee breaches its
obligations under this Section 8.
D. Licensee waives any right, at law or in equity, to indemnity or contribution
from the Indemnitee, except as provided in Section 8F, below.
E. Licensee shall indemnify, defend, and hold harmless the Indemnitee unless and
until a final judicial decision, from which there is no further right to appeal
(including if such right to appeal has expired due to time limitations or other
procedural causes), determined that the Indemnitee is not entitled to be
indemnified, defended, and held harmless under this Agreement.
F. Retailer shall indemnify, defend, and hold harmless Licensee, Licensee’s
Franchisees, and Licensee’s affiliates, subsidiaries, successors and assigns,
officers, directors, agents and employees against all Claims for property damage
and personal injury, including death, suffered, incurred, or asserted by any
person arising solely out of an act or omission by Retailer, arising out of
operations of the Store in which a Kiosk is located, or both. Retailer is not
liable to Licensee or Licensee’s Franchisees, affiliates, subsidiaries,
successors and assigns, officers, and directors, for any lost profits.

5



--------------------------------------------------------------------------------



 



G. Indemnitee will not be liable to Licensee, nor to any of Licensee’s
Franchisees, for any Claim relating to the negligence, willful misconduct, or
intentional or criminal conduct of any of Licensee’s customers or Franchisees.
H. Each party receiving notice, from whatever source, of an Indemnified Claim
shall upon receipt of such notice:
(1) Notify the Indemnitee, as soon as is commercially practical, of the
assertion, filing, or service of any Indemnified Claim; and
(2) Immediately take all appropriate actions necessary to protect and defend the
party that must be indemnified, defended, and held harmless under this Agreement
against the Indemnified Claim.
I. Licensee shall cause the counsel engaged to defend the Indemnitee with
respect to the Indemnified Claim to acknowledge receipt of, to accept, and to
represent Indemnitee’s interest regarding the Indemnified Claim in accordance
with “Wal-Mart’s Indemnity Counsel Guidelines.”
(1) If, in its sole discretion, the Indemnitee determines that a conflict of
interest exists between the Indemnitee and the indemnifying counsel or that the
indemnifying counsel is not pursuing a defense for the Indemnitee that is in the
Indemnitee’s best interests, the Indemnitee may request that Licensee replace
the indemnifying counsel.
(2) Licensee may not unreasonably withhold its consent to replace the
indemnifying counsel and will replace the indemnifying counsel timely or cause
the indemnifying counsel to be replaced timely.
(3) If Licensee unreasonably withholds consent or the indemnifying counsel is
not timely replaced after the Indemnitee requested, the Indemnitee may replace
the indemnifying counsel, and Licensee will reimburse the Indemnitee any costs
incurred by the Indemnitee in replacing the counsel.
J. Under this Section 8 survives the termination or expiration of this Agreement
until applicable law fully and finally bars all Claims against the Indemnitee.
ALL OBLIGATIONS UNDER THIS AGREEMENT WILL BE ENFORCED TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW FOR THE BENEFIT OF THE INDEMNITEES. In the event
that applicable law affects the validity or enforceability of this Section 8,
then the applicable law will operate to amend this Section 8 to the minimum
extent necessary to bring the provisions into conformity with the applicable
law. This Section 8, as modified, will continue in full force and effect.
K. Any failure by Licensee to comply with this Section 8 is a material breach of
this Agreement, which does not relieve Licensee of its obligations under this
Section 8.
9. Insurance.
A. Licensee shall procure and maintain during the Initial Term and any renewal
term of this Agreement, at no expense to Retailer, the following insurance
coverage:
(1) Worker’s Compensation insurance with statutory limits, or if no statutory
limits exist, with minimum limits of five hundred thousand dollars ($500,000)
per occurrence, and Employer’s Liability coverage with minimum limits of
($500,000), for each employee for bodily injury by accident and for each
employee for bodily injury by disease. Licensee shall cause Insurer (as defined
below) to issue an endorsement providing stopgap insurance in monopolistic
states in which a Kiosk may be located.
(2) Commercial General Liability insurance with a three million dollar
($3,000,000) minimum limit per occurrence for each Store in which a Kiosk is
located or with per location aggregate limits for each Store in which a Kiosk is
located. This Commercial General Liability policy may not contain an exclusion
for contractual liability assumed by Licensee in this Agreement unless such
coverage is

6



--------------------------------------------------------------------------------



 



provided by a separate policy with minimum limits equal to the Commercial
General Liability insurance limits designated in the preceding sentence.
B. Licensee may satisfy the minimum limits required in Section 9A(1),
Section 9A(2), and Section 9A(3), by procuring and maintaining Umbrella/Excess
Liability insurance on an umbrella basis, in excess over, and no less broad than
the primary liability coverage; with the same inception and expiration dates as
the primary liability coverage it is in excess of; with minimum limits necessary
to satisfy the required primary minimum limits; and which “drop down” for any
exhausted aggregate limits of the primary liability coverage. Licensee shall
cause Insurer (as defined below) to issue an endorsement to any policy Licensee
procures in satisfaction of its obligations in this paragraph providing per
location per occurrence limits or with per location aggregate limits for each
Store in which a Kiosk is located and listing as Additional Insured the parties
described below.
C. Licensee shall procure and maintain all insurance policies required in this
Section 9 from an insurance carrier with a rating of B+ or better and a
financial Size Category rating of VII or better, as rated in the A.M. Best Key
Rating Guide for Property and Casualty Insurance Companies (the “Insurer”).
D. Additional Insureds are Wal-Mart Stores, Inc., its Subsidiaries and its
Affiliates, and the directors, officers, shareholders, employees, agents, and
representatives, and the respective successors and assigns of each, and any
party Retailer has a contractual obligation to indemnify for Claims in
connection with the Store.
E. All insurance policies required by this Section 9 must be primary, not in
excess, and non-contributory.
F. Licensee shall submit to Retailer no later than January 2nd of the applicable
Tax Season, Certificates of Insurance and endorsements evidencing Licensee’s
compliance with this Section 9.
(1) All Certificates of Insurance must show as Certificate Holder “Wal-Mart
Stores, Inc., its subsidiaries and affiliates” at 1300 S.E. 8th Street,
Bentonville, Arkansas 72716-0850.
(2) All Certificates of Insurance and endorsements must show Licensee as the
Named Insured.
G. Failure to comply with this Section 9 is a material breach of this Agreement.
Licensee shall indemnify, defend, and hold harmless the Indemnitees against any
Indemnified Claim that the required insurance would have covered but for
Licensee’s breach.
10. Equipment. Retailer is neither responsible nor liable for any injury or
damage to any person or property resulting from the use, misuse, or failure of
any equipment Licensee or Licensee’s Franchisees use even if Retailer furnishes,
rents, or loans the equipment to Licensee or Licensee’s Franchisees.
A. The acceptance or use of equipment furnished, rented, or loaned to Licensee
or Licensee’s Franchisees by Retailer is an acceptance by Licensee of full
responsibility for any Claim.
B. Licensee shall indemnify, defend, and hold harmless the Indemnitees in
accordance with Section 8, above, against any Claims in connection with the
equipment that Retailer furnishes, rents, or loans to Licensee or Licensee’s
Franchisees.
11. Customer Service and Record Ownership
A. Licensee shall conduct at least two (2) random personal visits of each Kiosk
during the applicable Tax Season to ensure compliance with all Licensee’s and
Retailer’s rules and regulations; and shall provide Retailer with a summary of
each visit no later than thirty (30) days following the applicable visit.
B. Licensee shall promptly respond, resolve, or both, all customer complaints
related to the Promotion.

7



--------------------------------------------------------------------------------



 



C. All files and information related to Licensee’s and Licensee’s Franchisee’s
customers remain the property of Licensee.
12. Taxes and Permitting
A. Licensee shall determine whether a sales tax number is required to conduct
the Promotion and which, if any, federal, state, and local licenses and permits
are required to conduct the Promotion and shall secure, at no cost to Retailer
all such sales tax numbers and all applicable licenses and permits as may be
required.
(1) Licensee shall not use any of Retailer’s sales tax numbers or licenses and
permits.
(2) Licensee’s Franchisees shall not use any of Retailer’s sales tax numbers or
licenses and permits.
B. Licensee shall pay all appropriate tax liabilities levied upon its operation
of the Promotion.
13. Use of Name
A. Licensee shall not use Retailer’s trade names, trademarks, service names,
service marks, or logos without the prior written consent of Retailer. Neither
Licensee nor Licensee’s Franchisees may list Retailer as a customer in any press
releases, advertisements, trade shows, posters, reference lists, or similar
public announcements without Retailer’s prior, written permission.
B. Retailer shall only use Licensee’s name to advertise the fact that Licensee
is engaged in the Promotion at participating Stores, but Retailer is not
obligated to advertise the fact that Licensee is engaged in the Promotion at
participating Stores.
14. Default and Termination.
A. Each of the following constitutes an “Event of Default” under this Agreement.
(1) A material breach of this Agreement that remains uncured more than fifteen
(15) days after the non-breaching party notifies the breaching party, in
writing, of the breach.
(2) A non-material breach of this Agreement that remains uncured more than
thirty (30) days after the non-breaching party notifies the breaching party, in
writing, of the breach.
(3) Any action by Licensee or Licensee’s Franchisee that Retailer, in its
reasonable discretion, determines constitutes unprofessional conduct, that may
harm Retailer’s reputation, or that may result in or do result in criminal
charges against Licensee, Licensee’s Franchisees, or both.
(4) Any failure by Licensee or by Licensee’s Franchisees to staff a Kiosk with
at least one (1) appropriately trained person for at least three (3) consecutive
days at any time after any part of the Kiosk is installed on the floor (even if
the Kiosk is not fully operational), or if Retailer relocates Licensee after any
part of the Kiosk is installed on the floor, any failure by Licensee or by
Licensee’s Franchisees to staff a Kiosk with at least one (1) appropriately
trained person for at least three (3) consecutive days after any part of the
Kiosk is installed in the new location (even if the Kiosk is not fully
operational).
(5) Either party becomes insolvent or bankrupt, files a voluntary petition in
bankruptcy, makes an assignment for the benefit of creditors, consents to the
appointment of a trustee or receiver, or ceases paying its debt in the ordinary
course as they become due or becomes insolvent.
(6) A trustee or receiver is appointed for a substantial part of the properties
of either party and the appointment is not dismissed within thirty (30) days.

8



--------------------------------------------------------------------------------



 



(7) Bankruptcy reorganization, arrangement, or liquidation proceedings
instituted by or against either party, and if against that party, are consented
to or are not dismissed within thirty (30) days.
B. Upon an Event of Default, the non-defaulting party may terminate this
Agreement in its entirety or as to a particular Kiosk by providing written
notice to the defaulting party ten (10) days prior to the effective termination
date.
C. Licensee may terminate this Agreement in its entirety or as to one or more
Kiosks upon written notification of the termination by Licensee to Retailer no
later than February 20th of the applicable Tax season. However, Licensee remains
liable to Retailer for all applicable License Fees, Commission Rent, and any
other payment due Retailer from Licensee or Licensee’s Franchisee under this
Agreement.
D. Either party may terminate this Agreement, without cause, anytime between
April 16th and May 1st of preceding the applicable Tax Season upon written
notice to the other party.
E. If Licensee’s Franchisee fails to enter into an agreement with Licensee under
which Licensee’s Franchisee is obligated to conduct the Promotion at a
particular Store on the Final List, Licensee may elect to be released from its
obligations under this Agreement as to the particular Store only provided that
Licensee notify Retailer, in writing, of the failure and of its election on the
later of either September 19th of the year preceding the applicable Tax Season
or three (3) weeks after the date this Agreement is executed by both Retailer
and Licensee.
F. If this Agreement terminates as a result of an Event of Default or in
accordance with Section 14C or Section 14D, above, Licensee and Licensee’s
Franchisees will remove all Kiosks, equipment, and property from the Store in
which the Kiosk was located and to which this Agreement was terminated within
three (3) weekdays following the effective date of the termination.
G. Termination of this Agreement in its entirety terminates each license
granted. Termination of this Agreement as to a particular Kiosk terminate the
license as to that Kiosk.
H. At the expiration of each applicable Tax Season, Licensee and Licensee’s
Franchisees shall remove all Kiosks, equipment, and property from seventy five
percent (75%) of the Stores in which a Promotion was conducted during the
applicable Tax Season within the first three (3) weekdays following end of the
applicable Tax Season and shall remove all Kiosks, equipment, and property from
the remaining twenty five percent (25%) of the Stores in which a Promotion was
conducted during the applicable Tax Season within the first five (5) weekdays
following the end of the applicable Tax Season.
(1) Retailer is not responsible for any costs to Licensee or to Licensee’s
Franchisees incurred in the removal of equipment and property as required in the
preceding paragraph.
(2) In the event that any equipment or property is not removed in accordance
with Section 10B, Retailer may consider any equipment or property abandoned and
may dispose of the equipment and property by any reasonable means necessary to
free the space; Retailer may charge Licensee for any costs thereby incurred.
15. Audit.
A. Retailer, at its own expense, may audit such books and records of Licensee
and Licensee’s Franchisees as necessary to determine the number of Tax Returns
prepared at each Kiosk or to determine the gross revenue generated at each
Kiosk, but shall not have access to or be entitled to review any taxpayer
information.
B. Retailer shall notify Licensee of Retailer’s election to audit Licensee’s and
Licensee’s Franchisees books in accordance with the preceding paragraph seven
(7) days prior to the audit.

9



--------------------------------------------------------------------------------



 



C. All audit conducted by Retailer or by Retailer’s agents, employees, and
representatives, must be conducted during Licensee’s regular business hours, at
the location such records are maintained, and may not be conducted during any
Tax Season.
16. Limitation of Liability.
A. Except for Retailer’s Obligations under Section 8, above, the maximum
liability, if any, of Retailer for all damages related to a breach of this
Agreement is limited to an amount not to exceed the total amount Licensee owes
under this Agreement for the Tax Season in which the breach occurs. In no event,
and regardless of which theory of law Licensee seeks damages, will Retailer be
liable for any indirect, punitive, exemplary, incidental, consequential, or
special damages including, without limitation, lost profits, lost income, lost
revenues, business interruption, or lost business arising from (i) the
relationship between the Parties (including all prior dealings and Agreements),
(ii) the conduct of business under this agreement, (iii) breach or termination
of this Agreement, or (iv) business relations between the Parties even if the
Parties advised each other of the possibility of such damages. Licensee agrees
that Licensee’s exclusive remedy, in law or in equity, to recover damages is
defined by this Agreement and further limited by this Paragraph.
B. Licensee expressly agrees Retailer is not liable to Licensee’s Franchisees
for any breach of this Agreement and further agrees that Retailer’s liability to
Licensee’s Franchisees, if any, is limited by the preceding paragraph.
C. Except for Licensee’s Indemnification Obligations under Section 8 and
Insurance Obligations under Section 9, above, the maximum liability, if any, of
Licensee to Retailer for all damages related to a breach of this Agreement is
limited to ten thousand dollars ($10,000) for each Store in which a Promotion is
conducted that is affected by the breach. In no event, and regardless of which
theory of law Retailer seeks damages, will Licensee be Liable for any indirect,
punitive, exemplary, incidental, or special damages, including business
interruption, arising from (i) the relationship between the parties (including
all prior dealings and agreements), (ii) the conduct of business under this
Agreement, (iii) breach or termination of this Agreement, or (iv) business
relations between the parties even if the parties advised each other of the
possibility of such damages. Retailer agrees that Retailer’s exclusive remedy,
in law or in equity, to recover damages id defined by this Agreement and further
limited by this paragraph.
17. Compliance.
A. Licensee shall comply, and shall cause Licensee’s Franchisees to comply, with
all federal, state, and local laws, rules, orders, directives, and regulations
pertaining to its operations within the Leased Premises including, but not
limited to and as amended, the Age Discrimination in Employment Act of 1967, 29
U.S.C. §621, et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C.
§12101, et seq.; the Child Labor Act, 29 U.S.C. §212, et seq.; the Civil Rights
Act of 1964, et seq.; the Economic Dislocation and Worker Adjustment Act, 29
U.S.C. §565, et seq.; the Employee Polygraph Act of 1988, 29 U.S.C. §2001, et
seq., the Equal Pay Act of 1963, 29 U.S.C. §201, et seq.; the Fair Labor
Standards Act of 1938, 29 U.S.C. §201, et seq.; the Family and Medical Leave Act
of 1993, 29 U.S.C. §2601, et seq.; the Immigration Reform and Control Act of
1986, 8 U.S.C. §1324a, et seq.; the Older Worker Benefit Protection Act, 29
U.S.C. §621, et seq.; and the Omnibus Budget Reconciliation Act of 1986, 29
U.S.C. §623, et seq.; and all other applicable laws, statutes, and regulations.

10



--------------------------------------------------------------------------------



 



B. Retailer has absolutely no responsibility, obligation, or liability for the
hiring and other employment practices of Licensee and Licensee’s Franchisees.
Licensee warrants and represents that it and Licensee’s Franchisees have a
policy to:
(1) Comply in all respects with all immigration laws and regulations;
(2) Properly maintain all records required by the United States Citizenship and
Immigration Services (the “USCIS”) including, without limitation, the completion
and maintenance of the Form I-9 for each party’s employees;
(3) Respond in a timely fashion to any inspection requests related to such I-9
Forms;
(4) Cooperate fully in all respects with any audit, inquiry, inspection, or
investigation the USCIS may conduct of such party or any of its employees;
(5) Conduct annual audit of the I-9 Forms for its employees;
(6) Promptly correct any defects or deficiencies the audit reveals; and
(7) Require all subcontractors performing any work required by this Agreement to
comply with the covenants set forth in this Section 17B.
C. With respect to its business operations in the Kiosk, Licensee shall comply,
and shall cause Licensee’s Franchisees to comply, with the Comprehensive
Environmental Response, Compensation and Liability Act, the Superfund Amendment
and Reauthorization Act, the Resource Conservation Recovery Act, the Federal
Water Pollution Control Act, the Federal Environmental Pesticides Act, the Clean
Water Act, any federal, state, or local “Superfund” or “Super Lien” statute, or
any other statute, law, ordinance, code, rule, regulation, order , or decree,
including any amendments thereto, regulating, relating to, or imposing liability
(including strict liability), or standards of conduct concerning any Hazardous
Substance or any escape, seepage, leakage, spillage, emission discharge, or
release of any Hazardous Substance or material resulting from Licensee and
Licensee’s Franchisees use, handling, management, storage, transportation and
disposal of any Hazardous Substance in, about, or under the Store in which a
Kiosk is located.
D. Licensee shall comply, and shall cause Licensee’s Franchisees to comply, with
the provisions of the Americans with Disabilities Act (“ADA”) in complying with
its obligations under this Agreement.
E. Licensee represents and warrants that neither it nor Licensee’s Franchisees
are:
(1) A person or entity designated by the U.S. Government on the list of the
Specially Designated Nationals and Blocked Persons (the “SDN List”), as
maintained by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) at http://www.ustreas.gov/offices/enforcement/ofac/sdn, with which a
U.S. person or entity cannot deal with or otherwise engage in business
transactions;
(2) A person or entity who is otherwise the target of U.S. economic sanctions
and trade embargoes enforced and administered by OFAC, such that a U.S. person
or entity cannot deal or otherwise engage in business transactions with Licensee
and Licensee’s Franchisees;
(3) Either wholly or partly owned or wholly or partly controlled by any person
or entity on the SDN List, including without limitation by virtue of such person
being a director or owning voting shares or interests in an entity on the SDN
List;
(4) A person or entity acting, directly or indirectly, for or on behalf of any
person or entity on the SDN List; or

11



--------------------------------------------------------------------------------



 



(5) A person or entity acting, directly or indirectly, for or on behalf of a
foreign government that is the target of the OFAC sanctions regulations such
that the entry into this Agreement would be prohibited under U.S. law.
F. Licensee shall, and shall cause Licensee’s Franchisees to, inquire
diligently into and screen the qualifications of each employee, agent, or
representative operating out of the Leased Premises, and no one that may pose a
reasonably ascertainable risk to the safety or property of Wal-Mart or its
Associates, customers, or business invitees is permitted on Wal-Mart property. 
For purposes of this paragraph, “inquire diligently into and screen” means
conducting a criminal background check in accordance with federal and state law,
properly checking references, and using such other methods to determine
qualifications that a reasonable and prudent employer might utilize under the
circumstances.  Also, “risk” means any propensity to engage in violence, sex
crimes, fraud, theft, vandalism, or any other conduct likely to result in harm
to a person or property. Failure to comply with this provision constitutes a
material breach of this Agreement.
G. Licensee and Licensee’s Franchisees, and any agent, employee, or
representative of either Licensee or Licensee’s Franchisees, should remove
immediately from the Store any merchandise purchased from Retailer.
(1) Licensee and Licensee’s Franchisees, and any agent, employee, or
representative of either Licensee or Licensee’s Franchisees, may not bring into
the Kiosk any merchandise purchased from Retailer unless the merchandise is
purchased for use by Licensee and Licensee’s Franchisees, and any agent,
employee, or representative of either Licensee or Licensee’s Franchisees, in the
operation of its business in the Kiosk or unless the merchandise is purchased
for immediate consumption by Licensee or Licensee’s Franchisees, or by any
agent, employee, or representative of either Licensee or Licensee’s Franchisees.
(2) Licensee and Licensee’s Franchisees, and any agent, employee, or
representative of either Licensee or Licensee’s Franchisees, must keep a receipt
for the merchandise purchased with the merchandise at all times while the
merchandise is in either the Kiosk or the Store.
(3) No merchandise for which Licensee or Licensee’s Franchisees, or any agent,
employee, or representative of either Licensee or Licensee’s Franchisees, has
not paid may be removed from the Store or brought into the Kiosk.
(4) Any purchase by Licensee and Licensee’s Franchisees, and any agent,
employee, or representative of either Tenant or Sublessee, is subject to search
according to Retailer’s security procedures applicable to other customers of
Retailer. Any one removing, or involved in the removal of, merchandise, either
from the Store or into the Kiosk, without first paying for the merchandise may
be trespassed from the Store or all of Retailer’s property, may be treated as a
shoplifter, or both. Shoplifters may be subject to prosecution.
H. Retailer shall provide Licensee with a copy of the Wal-Mart Licensee Handbook
(“Handbook”), and Licensee shall comply and shall ensure that Licensee’s
Franchisees, and the Franchisees of Licensee’s Franchisees comply with the
Handbook.
(1) Licensee shall ensure that Licensee’s Franchisees conducting the Promotion,
and that the Franchisees of Licensee’s Franchisees conducting the Promotion, are
sufficiently trained and appropriately qualified to conduct the Promotion
consistent with the first-class operations and facilities of Retailer.
(2) Licensee shall ensure that Licensee’s Franchisees, and the Franchisees of
Licensee’s Franchisees, are appropriately attired and groomed and that each
maintains a pleasant and courteous attitude toward customers.

12



--------------------------------------------------------------------------------



 



(3) Licensee will reassign any of Licensee’s employees and will require
Licensee’s Franchisees to reassign a Franchisee employee, as applicable, at
Retailer’s request.
(4) Retailer, in its sole judgment and discretion, may deny entry to or remove
from its premises Licensee and Licensee’s Franchisees, or any agent, employee,
or representative of either Licensee or Licensee’s Franchisees, who violates any
of Retailer’s rules or regulations.
18. Miscellaneous
A. Financial Services. Licensee covenants and warrants that neither it nor
Licensees Franchisees, affiliates, subsidiaries, or assigns, will directly offer
any financial services in any Store to Retailer’s customers or shoppers other
than the services that are provided as part of the Promotion, including the
ancillary products listed on Exhibit A. Despite the preceding sentence, where
allowed by law, Licensee may contact any of its clients outside of any Store
about the client’s interest in financial services and may offer, in the course
of the Promotion, its refund settlement products including, without limitation,
refund anticipation loans, refund anticipation checks, and IRA’s. Any breach of
this Section is a material breach of this Agreement.
B. Independent Contractor. The relationship created between the parties by this
Agreement is that of independent contractor, and except as set forth elsewhere
in this Agreement, neither party has the right to direct and control the
day-to-day operations of the other or to create or assume any obligation on
behalf of the other party for any purpose whatsoever. Nothing in this Agreement
constitutes the parties as partners, join venturers, co-owners, or otherwise as
participants in a joint or common undertaking. Neither party owns the assets,
customers, or business of the other. Except as set forth elsewhere in this
Agreement, each party is solely responsible for that parties financial
obligations associated with the party’s business.
C. Exclusivity. Retailer has or may have relationships with other business,
persons, or entities, engaged in providing services and products similar to or
competitive with the Promotion; Licensee has or may have relationships with
other retailers to provide tax return preparation services at or from locations
operated by such other retailers. Licensee and Retailer agree that neither
Retailer’s relationship with such other tax return preparation businesses, nor
Licensee’s relationship with such other retailers, gives rights of any kind to
the other party. Despite the previous sentence, Retailer will not allow any
person or entity other than Licensee to conduct the Promotion at any Store in
which a Kiosk is located.
D. Assignment. The license granted by this Agreement is personal to Licensee and
is not assignable, except to franchisees of Licensee operating under a separate
franchise agreement. Any attempt by Licensee or by a franchisee of Licensee to
assign, encumber, or otherwise transfer the license granted by this Agreement
terminates the privileges granted by the license under this Agreement.
E. Authority. Each Retailer enters into this Agreement severally and solely as
to the Store it operates and in which the Kiosk is located and without any
obligation with respect to any other Store. Accordingly, only the respective
Retailer that operates the Store in which such Kiosk is located may execute, for
a Kiosk, an Attachment A.
F. Entire Agreement. This Agreement (together with the Annexes, schedules,
exhibits, amendments, addendums hereto) constitutes the entire agreement of the
parties, and supersedes all prior agreements and undertakings, both written and
oral, among the parties, with respect to the subject matter hereof.

G. Notice. Any notice required by this Agreement must be in writing and
delivered either by hand; by commercial courier; or by placing notice in the
U.S. mail, certified mail, return receipt requested, properly addressed and with
sufficient postage.

13



--------------------------------------------------------------------------------



 



(1) Notice is deemed received on delivery if by hand; one (1) business day
(Monday through Friday) after deposit with the commercial courier, provided
deposit is done timely so as to effect next business day delivery, if by
commercial courier; or three (3) business days after placing the notice in the
U.S. mail, properly addressed and with sufficient postage for certified mail,
return receipt requested.
(2) Notice intended for Licensee must be sent to H&R Block Services, Inc.,
Attention: Dave Santee, One H&R Block Way, Kansas City, Missouri 64105, with
copy to H&R Block Services, Inc., Attention: Legal Department, One H&R Block
Way, Kansas City, Missouri 64105.
(3) Notice intended for Retailer must be sent to: Wal-Mart Stores, Inc., Other
Income, 1300 SE 8th Street, Bentonville, AR 72716-0850, with a copy to: Wal-Mart
Stores, Inc., Wal-Mart Stores Division – Legal, Office of the General Counsel,
702 SW 8th Street, Bentonville, AR 72716-0185.
H. Governing Law. The parties mutually acknowledge and agree that this
Agreement, and any property or tort disputes between the parties, will be
construed and enforced in accordance with the laws of the State of Arkansas,
without regard to the internal law of Arkansas regarding conflicts of law. The
parties mutually acknowledge and agree that they shall not raise in connection
therewith, and hereby waive, any defenses based upon venue, inconvenience of
forum or lack of personal jurisdiction in any action or suit brought in
accordance with the foregoing.
I. Jurisdiction and venue. For any suit, action, or legal proceeding arising
from this Agreement or from any property or tort dispute between the parties,
the parties exclusively consent and submit to the jurisdiction and venue of the
state courts of Arkansas situated in Benton County, Arkansas or the federal
courts situated in the Western District of Arkansas. The parties acknowledge
that they have read and understand this clause and willingly agree to its terms.
[signature page to follow]

14



--------------------------------------------------------------------------------



 



Signed:

         
Witness:
  Landlord:    
 
       

  /s/ Taylor Smith   8-22-07
 
       
Attest:
  Taylor Smith
Wal-Mart Stores, Inc.   Date
 
       
 
 
       
 
       
Witness:
  Landlord:    
 
       
 
  /s/ Taylor Smith   8-22-07
 
       
Attest:
  Taylor Smith
Wal-Mart Stores East, LP   Date
 
       
 
 
       
 
       
Witness:
  Landlord:    
 
       
 
  /s/ Taylor Smith   8-22-07
 
       
Attest:
  Taylor Smith
Wal-Mart Stores Texas, LLC   Date
 
       
 
 
       
 
       
Witness:
  Landlord:    
 
       
 
  /s/ Taylor Smith   8-22-07
 
       
Attest:
  Taylor Smith
Wal-Mart Louisiana, LLC   Date
 
       
 
 
       
 
       
Signed:
       
 
       
Witness:
  Tenants:    
 
       
Kristin Kratofil
  /s/ Margaret Latshaw   8/15/07
 
       
 
  Signature   Date
Attest:
       
 
  Margaret Latshaw    
 
       
 
  Printed Name    
 
       
 
       

15



--------------------------------------------------------------------------------



 



Exhibit A
Products
Licensee may offer the following ancillary products if provided in accordance
with this Agreement and subject to any conditions noted below:
Peace of Mind Extended Service Plan — H&R Block clients can purchase the
extended service plan that pays additional tax liability resulting from an H&R
Block error and provides representation in the event the client is audited.
H&R Block Emerald Prepaid MasterCard — a prepaid debit card obtained during the
tax interview that can receive direct deposits of refunds, RALs and RACs (as
each term is defined below). After Tax Season 2008, Licensee must receive
Retailer’s written approval to provide this ancillary product during a Tax
Season at least thirty (30) days prior to the applicable Tax Season.
Refund Anticipation Loan (RAL) — bank product that allows H&R Block clients, for
a fee, to receive a loan in the amount of their anticipated federal tax refund
in as little as 24 hours. Loan proceeds can be deposited into a client’s bank
account, the Emerald Card, or received in the form of a check.
Instant Refund Anticipation Loans (IRALs) — bank product that allows H&R Block
clients, for a fee, to receive a loan in the amount of their anticipated federal
tax refund in an instant disbursement. Loan proceeds can be deposited into a
client’s bank account, the Emerald Card, or received in the form of a check.
Refund Anticipation Check (RAC) — bank product that allows H&R Block clients to
receive the amount of their federal tax refund (minus a bank fee) within
8-15 days after completing their taxes at an H&R Block office.
H&R Block Easy Savings Account® — a savings account for H&R Block clients with
short- or mid-term savings needs.
H&R Block Easy IRA® — a savings product for H&R Block clients who have
longer-term savings goals. The IRA can be funded with a client’s tax refund and
is often a benefit for clients to enable them to become eligible for tax
benefits such as the Saver’s Credit or other credits and may reduce their
taxable income. With the H&R Block Easy IRA, the client can choose either a Roth
or traditional IRA, based on their unique situation and savings goals.
Second Look® — Line by line review of current year federal, state and local tax
returns prepared by someone other than HRB, which includes HRB’s Standard
Guarantee

16



--------------------------------------------------------------------------------



 



Exhibit B
T A X   T I M E   L I N E
Commitments for 2008

              START DATE   ACTION   END DATE    
 
           
4/2/07
  Wal-Mart sends list of all stores that had no tax kiosk last year to tax
companies. Tax Companies can send Wal-Mart one list of stores by 4-20-07 they
are interested in persuing for next year. Wal-Mart will take this input into
consideration when compiling the Phase 2 list.   4/2/07    
 
           
4/2/07
  Wal-Mart sends OPSUSR email to stores with Tax Kiosk this year explaining
Pre-Commitments for next year   4/5/07   PHASE 1
 
           
4/9/07
  Tax Companies approach Store Managers in their existing kiosk locations to ask
for a Pre-Commitment for next year   4/20/07    
 
           
4/23/07
  Tax Companies email Wal-Mart one complete list of all Pre-Committed stores for
next year.   4/23/07    
 
           
4/24/07
  Wal-Mart works on Phase 2 list   4/29/07    
 
           
4/30/07
  Wal-Mart sends Tax Companies their specific stores they can approach for
commitments.   5/4/07   PHASE 2
 
           
5/7/07
  Tax Companies can approach stores on their list for commitments.   7/8/07    
 
           
7/9/07
  Tax Companies send Wal-Mart one list of all stores they have commitments for
from the list Wal-Mart sent on 4-30-07.   7/9/07    
 
           
7/10/07
  Wal-Mart works on compiling master Tax Commitment List and prepares an “Open
Season” list of stores still un-committed.   7/13/07    
 
           
7/16/07
  Wal-Mart sends Tax Companies an email explaining the “Rules of Engagement” for
the next round of store visits.   7/20/07    
 
           
7/23/07
  Wal-Mart sends “Open Season” store list to all Tax Companies.   7/23/07  
PHASE 3
 
           
7/24/07
  Tax Companies solicit stores on “Open Season” list to get commitments for next
year   9/8/07    
 
           
9/10/07
  Tax Companies send Wal-Mart one list of all stores they have commitments on
from the “Open Season” list Wal-Mart sent on 7-23-07   9/10/07    
 
           
9/11/07
  Wal-Mart works on FINAL LIST   9/14/07    
 
           
9/14/07
  Wal-Mart sends each Tax Company their Final List according to Wal-Mart’s
book-keeping.   9/14/07    
 
           
9/17/07
  Tax Companies compare their final list to Wal-Mart’s final list. Tax Companies
prepare one list to send to Wal-Mart of discrepancies.   9/18/07    
 
           
9/19/07
  Send Wal-Mart one list of any discrepancies on Final List   9/19/07    
 
           
9/20/07
  Wal-Mart works on Final List   9/20/07    
 
           
9/21/07
  Wal-Mart sends Final List to Tax Companies   9/21/07    
 
           
11/1/07
  All TELE-COM phone and data cables must be ran by this date or will have to
wait until after 12-27-07 to be ran.        

17



--------------------------------------------------------------------------------



 



Exhibit C
(TAX LOCATION) [c19129c1912901.gif]

Stock Room Layaway Stock Room DEPTS 19/44 Fabrics/Crafts DEPTS 20/21/22
Domestics DEPT 17 Home Furnishings DEPT 24 Boys DEPT 10 Automotive DEPT 9
Automotive DEPT 7 Toys DEPT 16/36 Lawn/Garden DEPT 8 Pets DEPT 11 Hardware DEPT
12 Paint DEPT 16

DEPTS 4/13 Paper Goods/ Chemicals DEPT 5/6 Home Entertainment Cameras DEPT14
Housewares DEPT 3 DEPT 1 DEPT 18 DEPT 3 Office Supplies DEPTS. 2/40/46 Health &
Beauty Aids Cosmetics & Pharmacy DEPT 23 Menswear Service Desk Restrooms Radio
Grill DEPT 25 Shoes DEPT 32 Jewelry DEPTS 27/28 DEPTS 29/30 Ladies Intimate
Apparel DEPT 31 Ladies Accessories Bodywear DEPT 25 Women’s Sizes 14W – 22W

DEPT 34 Design

Career

Traditional

Control

DEPT 36

Active

Juniors

GENERAL SEASONAL CHECK OUTS DEPT 26 Infants/ Toddlers DEPT 33 Girls Division 1
Approved Tax Locations

18



--------------------------------------------------------------------------------



 



(TAX LOCATION) [c19129c1912902.gif]

DEPTS 19/44 Crafts DEPTS 25 DEPTS 20/21/22 Crafts DEPT 9 Sporting Goods DEPT 10
Automotive DEPT 12 Paint DEPT 17 Furniture DEPT 7 Crafts General Hardware DEPT
5/6 Home Entertainment 1 HR Photo DEPT 31 Accessories DEPT 32 Jewelry DEPT 14/15
Housewares DEPT 3 Cards/Stationery DEPT 34/36 Ladies/ Women’s DEPT 16/56
AUTOMOTIVE CENTER SNACK BAR Vision Center Restrooms DEPT 23 Ladies/ Women’s DEPT
33 Girls DEPT 24 Boys DEPT 26 Infant/ Toddlers Dept 7 Dept 1 Candy Dept 3 Office
DEPT 27/28 Hosiery DEPT 29/30 Lingerie DEPT 23 Mens Dressing Rooms DEPT 8 DEPT
4/13 DEPT 11 Hardware

SuperCenter Approved Tax Locations

LAYAWAY DAIRY DELI CAFE DELI MEATS PRODUCE BAKERY Dept 46/49 Cosmetics

Dept 40

Dept

CHECKOUTS

19



--------------------------------------------------------------------------------



 



Exhibit D
License Fee Schedule
Licensee shall pay Retailer for each Kiosk in accordance with this Agreement as
designated below.

                                      Supercenter Stores   Div. 1 Stores
Annual License Fee
  Full Tax Season Kiosk   $ [***]     $ [***]  
 
                       
 
  Peak Tax Season Kiosk   $ [***]     $ [***]  

                              # of Tax         Commission Rent   Returns  
Supercenter Store   Div. 1 Store
Full Tax Season Kiosk
    [***]     $ [***]     $ [***]  
 
    [***]     $ [***]     $ [***]  
 
    [***]     $ [***]     $ [***]  
 
    [***]     $ [***]     $ [***]  
 
    [***]     $ [***]     $ [***]  
 
    [***]     $ [***]     $ [***]  
 
                       
Peak Tax Season Kiosk
    [***]     $ [***]     $ [***]  
 
    [***]     $ [***]     $ [***]  
 
    [***]     $ [***]     $ [***]  
 
    [***]     $ [***]     $ [***]  
 
    [***]     $ [***]     $ [***]  
 
    [***]     $ [***]     $ [***]  

20